Bloodworth, J.
1. “A correct statement of law embraced in a charge to the jury is not erroneous because the court failed in the same connection to give to the jury other appropriate instructions. Lucas v. State, 110 Ga. 756 (36 S. E. 87); Central of Ga. Ry. Co. v. Grady, 113 Ga. 1045 (3), 1046 (39 S. E. 441); Keys v. State, 112 Ga. 392 (4), 397 (37 S. E. 762, 81 Am. St. R. 63); Rawlins v. State, 124 Ga. 31 (16), 50 (52 S. E. 1).” Hill v. State, 18 Ga. App. 259 (98 S. E. 351). See also Nail v. State, 125 Ga. 234 (2) (54 S. E. 145); Killian v. State, 19, Ga. App. 750 (2) (92 S. E. 227); Barron v. State, 12 Ga. App. 342 (2) (77 S. E. 214). If the substantial law covering the issues made by the pleadings and evidence is given in charge, and more specific instructions are desired, a timely and appropriate written request therefor should be made. Anthony v. State, 6 Ga. App. 784 (3) (65 S. E. 816). *33Each of the excerpts from the charge of which complaint is made contains a correct statement of law. The charge covered substantially the issues made by the pleadings and the evidence, and was fair and impartial; and under the rulings in the foregoing cases there was no error requiring the grant of a new trial, either in the excerpts from the charge of which complaint is made or in the failure to charge complained of in grounds 3 and 4 of the amendment to the motion for a new trial.
2. In the brief of the plaintiff in error there is no reference to the general grounds of the motion for a new trial, nor is there a general insistence on all the grounds of the motion. We will therefore treat the general grounds as having been abandoned.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.